DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 9 and 11-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claim 1 recites “optimization algorithm” but said limitation is a genus claim with the scope that goes beyond what is disclosed in the original disclosure (which only discloses genetic and Newton-based optimization algorithm). Description of one or two optimization algorithm in the original disclosure does not entitle the inventor to claim any and all kinds of optimization algorithms (see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.        Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as a representative claim), we recognize that the limitations “obtaining a measured time reflectorgram Rm from a signal previously injected into the cable network, initially simulating a plurality of cable network hypotheses, and then iteratively obtaining, for each simulated cable network hypothesis, an associated simulated time reflectogram Rij, evaluating, for each simulated cable network hypothesis (Hij), an error criterion E(Rij-Rm) between the measured time reflectogram Rm and the simulated time reflectogram Rij, applying, to said simulated cable networks, an optimization algorithm having the function of producing a plurality of modified cable networks having, overall, a reduced error criterion E(Rij-Rm), replacing said simulated cable networks from the previous iteration with said modified cable networks for the following iteration,” are abstract ideas, as they are utilize mathematical concept. Similar rejections are made for other dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, 
         In Step 2A, Prong two, the claims additionally recite the limitation “a preliminary step of injecting the signal into the cable network,” is recited, but said limitation is merely directed to insignificant data collection activity, recited at high level of generality. Furthermore, the claims additionally recite the limitation “displaying the reconstructed topology of the cable network on a display device,” and “processor” but said limitations are nothing more than outputting the obtained result and usage of general purpose computer to process the abstract idea. Additionally, the claims do not improve the functioning of any machine or processor. In short, the claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
         In Step 2B, the claims additionally recite the limitation “a preliminary step of injecting the signal into the cable network,” is recited, but said limitation is merely directed to data collection activity, recited at high level of generality that is well-understood, routine and conventional. Furthermore, the claims additionally recite the limitation “displaying the reconstructed topology of the cable network on a display device,” and “processor” but said limitations are nothing more than outputting the obtained result and usage of general purpose computer to process the abstract idea that are also well-understood, routine and conventional. As such, the claims do not have 
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
          Additionally, claim 15 is a computer program and directed to non-statutory subject matter. Finally, the claim 16 is drawn to a "recording medium".  The broadest reasonable interpretation of a claim drawn to a recoding medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010. The Examiner suggests that Applicant amends the claims as follows: "non-transitory computer readable medium containing computer instructions stored therein for causing a computer processor to perform".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al., US-PGPUB 2006/0182269 (hereinafter Lo)(cited by the Applicant)

          Regarding Claim 1. Lo discloses iterative method for reconstructing the topology of a cable network (Abstract, iteratively; Paragraph [0025], cable), comprising:

obtaining a measured time reflectogram Rm from a signal previously injected into the cable network (Paragraph [0026], reflectometry response; [0028], inject a test signal and obtain network response; [0034], measurement of the responses)

initially simulating a plurality of cable network hypotheses (Paragraph [0023]; Figs. 10-13, diagrams of hypothesis networks; Paragraph [0040], initializing), and then iteratively obtaining, for each simulated cable network hypothesis, an associated simulated time reflectogram Rij (Paragraph [0028], hypothesized network obtained iteratively; Paragraph [0038], corresponding simulated impulse response for each hypothesized network topologies)

evaluating, for each simulated cable network hypothesis (Hij), an error criterion E(Rij-Rm) between the measured time reflectogram Rm and the simulated time reflectogram Rij (Paragraph [0037], existence of the difference; Paragraph [0039]; Paragraph [0065]-[0066])

Paragraph [0039], algorithm including discarding the large difference, measuring differences at several different points and combined, weighting alorithm, etc; Paragraph [0044])

replacing said simulated cable networks from the previous iteration with said modified cable networks for the following iteration (Paragraph [0027], revises the network model; [0036], revises the network model; Paragraphs [0069]-[0070])

          Regarding Claim 5. Lo discloses the genetic optimization algorithm comprises at least one operation of mutating a simulated cable network in order to obtain a modified cable network (Paragraph [0027], revises the network model; [0036], revises the network model)

          Regarding Claim 9. Lo discloses the plurality of simulated cable network hypotheses covers all the possible cable network structural topology parameters, the structural parameters comprising at least the number of junctions and the number of branches connected to each junction (Paragraph [0038]; Figs. 2-5)

          Regarding Claim 10. Lo discloses eliminating the M simulated cable networks that have the highest error criteria before applying the optimization algorithm, M being a Paragraph [0039], large difference discarded)

          Regarding Claim 11. Lo discloses the error criteria of the remaining simulated cable networks with a predetermined second threshold and, if at least one simulated cable network has an error criterion lower than said second threshold, stopping the method (Paragraph [0071]; Note the first threshold is not claimed. Thus, the first threshold is the difference between their impulse response below the measurement accuracy and the second threshold is the predefined limit in the alternate stopping criteria)

          Regarding Claim 12. Lo discloses the error criterion is a Euclidean distance (Paragraph [0039], existence of the difference)

          Regarding Claim 13. Lo discloses displaying the reconstructed topology of the cable network on a display device (Paragraph [0027], display the topology)

          Regarding Claim 14. Lo discloses a preliminary step of injecting the signal into the cable network (Paragraph [0028])

          Regarding Claim 15. Lo discloses a computer program comprising instructions executed by a processor (Fig. 1; Paragraph [0035])

Regarding Claim 16. Lo discloses a recording medium able to be read by a processor and on which there is recorded a program comprising instructions for executing the method for reconstructing the topology of a cable network when the program is executed by a processor (Paragraph [0035])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 rejected under 35 U.S.C. 103 as being unpatentable over Lo, US-PGPUB 2006/0182269 in view of Fletcher, “Practical methods of optimization”, (2013) (hereinafter Fletcher) (cited by the Applicant) as evidenced by the Applicant Admitted Prior Art, US-PGPUB 2020/0371150 (hereinafter AAPA)

          Regarding Claim 2. Lo does not disclose the optimization algorithm is based on Newton's method.
         
Fletcher discloses optimization algorithm, which includes algorithm based on Newton’s method (Chapter 3; and evidence by AAPA in Paragraphs [0083]-[0085]) Note that the Examiner does not have access to Chapter 3 in Fletcher. As such, portion of the AAPA is used as it describes the known Newton’s optimization method)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the known Newton’s optimization method due to its rate of convergence, simplicity in its application with great local convergence. 

          Regarding Claim 3. Lo discloses applying the optimization independently to each simulated cable network hypothesis in order to modify at least on numerical parameter of the topology of each simulated cable network (Paragraph [0037]; [0039]). Although Lo does not disclose applying the optimization based on Newton’s method independently as claimed, it would have been obvious, at the time of the invention filed, to use the teaching of Fletcher in Lo and apply the optimization as claimed based on Newton’s method due to its rate of convergence, simplicity in its application with great local convergence.



10.          Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lo, US-PGPUB 2006/0182269 in view of Whisnant et al., US-PGPUB 2007/0220340 (hereinafter Whisnant)

          Regarding Claim 4. Lo does not discloses the optimization algorithm is a genetic algorithm.

Whisnant disclose genetic optimization algorithm applicable to time-domain reflectometry in the fault analysis (Paragraphs [0026]; [0029]-[0031])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Whisnant in Lo and use the genetic algorithm, so as to find the accurate solution during each iteration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qian et al., US-PGPUB 2002/0180954, “System and method for performing time domain reflectometry using Gaussian Pulses” discusses optimization algorithm pertaining to Time Domain Reflectometry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865